DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 10,529,413 in view of Arai (US 2013/0228839 A1). Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,529,413. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the current application have been claimed in the issued .
 However, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to have the source or drain of a transistor in one memory cell array functions as a gate of another transistor in the memory cell in order to reduce the area and increase density, see Arai ¶0017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2011/0101334 A1), and further in view of Arai (US 2013/0228839 A1).
Regarding claim 2, Yamazaki teaches a semiconductor device comprising:
a plurality of memory cell arrays (Fig. 16, 240);
a plurality of first wirings (Any one of BL, S1, SL, S2, WL or SEL); and
a plurality of second wirings (Any one of BL, S1, SL, S2, WL or SEL),
wherein each of the memory cell arrays includes a plurality of memory cell strings, and wherein each of the memory cell strings includes a plurality of memory cells and third to fifth wirings (Any one of BL, S1, SL, S2, WL or SEL).
Yamazaki is silent in teaching wherein one of a source and a drain of a transistor in one of the memory cell arrays functions as a gate of another transistor in the one of the memory cell arrays.
Arai teaches wherein one of a source and a drain of a transistor in one of the memory cell arrays functions as a gate of another transistor in the one of the memory cell arrays, see ¶0017.
it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to have the source or drain of a transistor in one memory cell array functions as a gate of another transistor in the memory cell in order to reduce the area and increase density, see Arai ¶0017.
Regarding claim 3, Yamazaki  is silent in teaching wherein the plurality of memory cell arrays is arranged in a first direction, and wherein the plurality of first wirings and the plurality of second wirings extend in a second direction substantially perpendicular to the first direction; wherein the one of the source and the drain of the transistor functions a one electrode of a capacitor, and wherein the one of the source and the drain of the transistor overlaps with an active laver of the other transistor, the active layer of the other transistor extending in a direction perpendicular to an active layer of the transistor.
Arai teaches wherein the plurality of memory cell arrays is arranged in a first direction, and wherein the plurality of first wirings and the plurality of second wirings extend in a second direction substantially perpendicular to the first direction (Fig. 1A and Fig. 1C) wherein the one of the source and the drain of the transistor functions a one electrode of a capacitor (¶0060), and wherein the one of the source and the drain of the transistor overlaps with an active laver of the other transistor, the active layer of the other transistor extending in a direction perpendicular to an active layer of the transistor (Fig 1A, Fig 1B and ¶0073).
It would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to rearrange the wirings and have the source or drain of a transistor to functions as one electrode of a capacitor in order to reduce the area and increase density, see Arai ¶0060.
Regarding claim 4, Aria further teaches the semiconductor device according to claim 3, wherein the plurality of memory cell strings is arranged in the second direction; wherein a first region of the active layer of the other transistor and a second region of (Fig. 1A, ¶0059 and ¶0060).
Regarding claim 5, Aria further teaches the semiconductor device according to claim 4, wherein the plurality of memory cell strings extend in a third direction substantially perpendicular to the first direction and the second direction, and wherein the third to fifth wirings extend in the third direction (Fig. 1A and Fig. 1C, the memory strings will be extending in the column direction, which are perpendicular to lines 105 and 106, the lines 500s and the common line between the memory cells are extending in the direction of the memory cell).
It would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to rearrange the wirings in order to reduce the area and increase density.
Regarding claim 6, Yamazaki further teaches the semiconductor device according to claim 2, wherein each of the memory cells includes a first transistor, a second transistor, and a capacitor (Fig. 15).
Regarding claim 7, Yamazaki further teaches the semiconductor device according to claim 6, wherein a channel length direction of the first transistor is substantially parallel to a direction in which the plurality of memory cell strings extends (Fig. 2A, channel 116 is parallel to the memory cell strings, see Fig. 16).
Regarding claim 8, Yamazaki further teaches the semiconductor device according to claim 6, wherein the second transistor includes an oxide semiconductor (Fig. 15, the transistors are oxide semiconductors).
Regarding claim 9, Yamazaki further teaches the semiconductor device according to claim 6, wherein a gate of the first transistor is electrically connected to one of a source and a drain of the second transistor, and wherein the one of the source and the drain of the second transistor is electrically connected to one electrode of the capacitor (Fig. 15).
Regarding claim 10, Yamazaki further teaches the semiconductor device according to claim 9, wherein, in one of the plurality of memory cell strings: one of a source and a drain of a first transistor of one of the plurality of memory cells is electrically connected to one of a source and a drain of a first transistor of another one of the plurality of memory cells, one of a source and a drain of a first transistor of a memory cell at one end of the memory cell string is electrically connected to the third wiring, one of a source and a drain of a first transistor of a memory cell at the other end of the memory cell string is electrically connected to the fourth wiring, and the other of the source and the drain of the second transistor of each of the plurality of memory cells is electrically connected to the fifth wiring, and wherein, in one of the plurality of memory cell arrays, the other electrode of the capacitor of each of the memory cells in a same row is electrically connected to one of the plurality of first wirings, and a gate of the second transistor of each of the memory cells in a same row is electrically connected to one of the plurality of second wirings (Fig. 16).
Claims 11-19, the claims have similar limitations as claims 2 and 6-10 except the feature “a plurality of selection transistor cell.” Yamazaki teaches the memory cells to have selection transistors. Therefore, the current claims are rejected under the same grounds of rejection.
Regarding claim 20, Yamazaki further teaches the semiconductor device according to claim 6, wherein a channel formation region of the first transistor includes polycrystalline silicon (¶0087).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki  and Arai as applied to claim 15 above, and further in view of Fukuzumi et al. (US 2008/0173933 A1).
Regarding claim 21, Yamazaki does not explicitly teach wherein the channel formation region of the first transistor is cylindrical.
Fukuzumi teaches channel formation region of the first transistor is cylindrical (¶0010).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use surround gate transistor in order to increase the cannel length without increasing the chip area, and by increasing the length the gate can be controlled more precisely. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824